            Case 2:20-cv-01033-JAD-VCF Document 25 Filed 01/07/21 Page 1 of 2




1                                    UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                        ***
      CHARLES J. REINECK, AND HIS WIFE,
4     JEANETTE J. REINECK, AS SUCCESSORS IN
      INTEREST OF THE ESTATE OF BRANDON
5                                                           2:20-cv-01033-JAD-VCF
      C. REINECK, DECEDENT,
                                                            ORDER
6                          Plaintiffs,
7     vs.
8
      UNITED STATES OF AMERICA
      DEPARTMENT OF VETERANS AFFAIRS,
9
                            Defendant.
10

11
            Before the Court are the Motion to Stay Discovery (ECF No. 22) and the proposed discovery plan
12
     and scheduling order (ECF No. 23).
13
            Accordingly,
14
            IT IS HEREBY ORDERED that a video conference on the Motion to Stay Discovery (ECF No.
15
     22) and the proposed discovery plan and scheduling order (ECF No. 23) is scheduled for 10:30AM,
16
     January 25, 2021.
17
            IT IS FURTHER ORDERED that counsel/the parties must email Courtroom Administrator,
18
     Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with an email address to be used for the video
19
     conference hearing by noon, January 22, 2021.
20
            IT IS ORDERED that the following Video Conference Instructions be adhered to as follows:
21
            INSTRUCTIONS FOR THE VIDEO CONFERENCE
22
            Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the hearing
23
     to the participants email provided to the Court.
24
            • Log on to the call ten (10) minutes prior to the hearing time.
25
            • Mute your sound prior to entering the hearing.
     Case 2:20-cv-01033-JAD-VCF Document 25 Filed 01/07/21 Page 2 of 2




1    • Do not talk over one another.

2    • State your name prior to speaking for the record.

3    • Do not have others in the video screen or moving in the background.

4    • No recording of the hearing.

5    • No forwarding of any video conference invitations.

6    • Unauthorized users on the video conference will be removed.

7
                 7
8    DATED this ____th day of January, 2021.
                                                           _________________________
9                                                          CAM FERENBACH
                                                           UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
